1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                ***
8    BRET HENRY KELLER,                               Case No. 3:15-cv-00563-MMD-CBC
9                                       Petitioner,                 ORDER
            v.
10
     ISIDRO BACA, et al.,
11
                                     Respondents.
12

13          Respondents’ second motion for enlargement of time (ECF No. 63) is granted.

14   Respondents will have until February 26, 2019, to file an answer to the remaining claims

15   of the Petition in this case.

16          DATED THIS 24th day of January 2019.

17

18                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
